Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application JP2019-144838 filed in Japan on 2019-08-06. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“unit”) that is coupled with functional language (“operates”, “detects”, “converts”, “applies a load”, “acquisition”, “notification”, “switch”) without reciting sufficient structure (such as a processor) to perform the recited function and the generic placeholder is not preceded by a structural modifier (the processor is claimed as a separate element).  Such claim limitation(s) is/are as follows.
The following limitations recite a generic placeholder coupled with functional language without a structural modifier:
“a manual operation unit that an occupant operates” recited in claim(s) 1, 2, 7, 8, 15, 16.
“a remote operator operates using a remote operation unit” recited in claim(s) 1, 2, 3, 6, 7, 8, 15, 16, 17.
“a detection unit that detects a characteristic value of a travel state of the vehicle” recited in claim(s) 3, 17.
“a conversion unit, which converts an operation amount of the remote operation unit” recited in claim(s) 3, 17.
“a load application unit, which applies a load to the operation of whichever of the manual operation unit or the remote operation unit hands over the operation” recited in claim(s) 7.
“a manual acquisition unit that is provided at the manual operation unit” recited in claim(s) 8.
after notification by the notification unit” recited in claim(s) 8.
“a switching unit to switch the operation from one of the remote operator or the occupant to another of the remote operator or the occupant” recited in claim(s) 8.
For the purposes of examination, the examiner will take each “unit” as part of a program implemented by a processor using instructions stored in a memory, or equivalent, based on FIG. 12 (structure) and FIG. 11 (algorithm), and the following excerpt(s):
[0047]: “The vehicle 30 includes a vehicle driving device 32, a manual operation unit 40, and a vehicle-side detection unit 121. As an example, the vehicle-side detection unit 121 is configured to detect a traveling state of the vehicle 30 by detecting a steering angle, a speed, an acceleration, and the like of the vehicle 30”.
 [0048]: “The manual operation unit 40 includes, as functional components, an occupant operation input unit 122, a first load application unit 124, an occupant operation information acquisition unit 126, a first notification unit 128, a first communication unit 132, a remote information acquisition unit 134, a vehicle information acquisition unit 136, and a vehicle control unit 140. Each functional configuration is realized by the CPU 43 of the manual operation unit 40 reading out a program and information stored in the ROM 44 or the storage 46, and outputting to the RAM 45 and executing the program in the RAM 45”.
[0057]: “The remote operation unit 70 includes, as functional components, a remote operation input unit 142, a second load application unit 144, a remote operation information acquisition unit 146, a second communication unit 148, a second notification unit 152, and a remote control unit 150. Each functional configuration is realized by the CPU 73 of the manual operation unit 70 reading out a program and information stored in the ROM 74 or the storage 76, and outputting to the RAM 75 and executing the program in the RAM 75”.
[0064]: “The management unit 100 includes, as a functional configuration, a third communication unit 154, a calculation unit 156, an identification unit 158, and a switching control unit 160. Each functional configuration is realized by the CPU 103 of the management unit 100 reading out a program and information stored in the ROM 104 or the storage 106, and outputting to the RAM 105 and executing the program in the RAM 105”.
[0127]: “FIG. 12 illustrates a functional configuration of a driving operation handover system 170 according to the second embodiment. The driving operation handover system 170 is different from the first exemplary embodiment in that, in the driving operation handover system 20 shown in FIG. 5, the information acquired by the vehicle information acquisition unit 136 is different, and that the conversion unit 192 and the virtual vehicle information acquisition unit 194 are added. The manual operation unit 180 and the remote operation unit 190 are distinguished from the manual operation unit 40 and the remote operation unit 70 of the first embodiment”.
In the above embodiments, various processors other than the CPU may execute the driving operation handover process in which the CPU reads and executes software, for example, a software program”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 7, 13, 14, 19, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase “notify that the operation is not switched” renders the claim indefinite because it is unclear, and therefore indefinite, what is meant by “notify”. Notification refers to alerting a specific person/party and cannot be used alone with information. That is, the occupant or the remote operator must be identified as the person/party being notified of the information that switching has not occurred. For the purposes of examination, the examiner will take “notify that the operation is not switched” as — notify the occupant or the remote operator that the operation is not switched —, based on claim 1, ¶[0013], and ¶[0062] of the specification.
Regarding claims 13 and 19, the claim limitations recite a method and a non-transitory computer readable medium having limitations similar to those of claim 5 and is therefore rejected on the same basis, as outlined above. For the purposes of examination, the examiner will take “notifying that the operation is not switched” as — notifying the occupant or the remote operator that the operation is not switched — for claim 13, and “notifying that the operation is not switched” as — notifying the occupant or the remote operator that the operation is not switched — for claim 19.
Dependent claims 6, 14, and 20 inherit and do not cure the deficiencies of claims 5, 13, and 19 and are therefore rejected on the same basis as outlined above.
Regarding claim 7, the phrase “a load application unit... is provided at the manual operation unit and the remote operation unit” renders the claim indefinite because the claim recites the limitation that the singular load application unit is provided at the manual operation unit and the remote operation unit. It is unclear, and therefore indefinite, how a single load application unit is provided at two different locations. For the purposes of examination, the examiner will take “is provided at the manual operation unit and the remote operation unit” as —is provided at the manual operation unit or the remote operation unit —, based on FIG. 11 and FIG. 12 of the specification.
a load application unit, which applies a load to the operation of whichever of the manual operation unit or the remote operation unit hands over the operation”, which is unclear, and therefore, indefinite. Specifically, “applies a load to the operation” is unclear in meaning and the operation referred to lacks antecedent basis. First, applying a load could mean implementing the manual operation unit input or the remote operation unit input on the vehicle, whichever is in control (e.g. steering of the vehicle is controlled by the manual operation unit or the remote operation unit, whichever is currently in control). Second, applying a load could also mean implementing a counter or reaction force in the operation unit that is not in control (e.g. moving the steering wheel of the unit not in control according to the other unit that is in control of the vehicle). Although the claim language supports the second interpretation, ¶[0050] recites “...when the operation unit that performs the driving operation of the vehicle 30 is switched from the manual operation unit 40 to the remote operation unit 70, the first load application unit 124 is configured to provide load to the driving operation by the occupant operation input unit 122 on the manual operation unit 40 side, that is, the side that relinquishes the driving operation. The first load applying unit 124 applies a torque to the rotation of the steering wheel 57, for example. When the operation unit is switched to the remote operation unit 70 from the manual operation unit 40, the application of the torque by the first load applying unit 124 is released”, implying the applied load is enacting the actions of the operation unit that is in control. See also FIG. 1 and FIG. 2 for support of the second interpretation, in addition to ¶[0050] and ¶[0059]. 
Finally, if the second interpretation is meant (potentially supported by ¶[0140] of the specification), it is unclear how the limitations of claim 1 is met wherein the first characteristic value and the second characteristic value are compared to determine a difference. That is, if a reaction force is implemented in the operation unit that is not in control, a difference in characteristic values between the manual operation unit and the remote operation unit would not exist. Therefore, for the purposes a load application unit, which applies a load to the operation of whichever of the manual operation unit or the remote operation unit hands over the operation” as — a load application unit, which applies a load to the vehicle based on whichever of the manual operation unit or the remote operation unit is in control —.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1-3, 5-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US PGPub No 2019/0339696 A1) in view of Kaneko et al. (US PGPub No US 2019/0265710 A1), henceforth known as Mori and Kaneko, respectively.
Regarding claim 1, Mori teaches:
A driving operation handover system, comprising: 
(Mori, FIG. 1;
¶[0018]: “FIG. 1 schematically shows one example of a remote driving system 10”)
	
	a memory; and 
(Mori, FIG. 1; FIG. 7; FIG. 10: (1020), (1030);
¶[0016]: “FIG. 10 schematically shows one example of a computer 1000 that functions as the control unit 440”)

	a processor, wherein the processor is configured to: 
(Mori, FIG. 1; FIG. 7; FIG. 10: (1010);
¶[0016]: “FIG. 10 schematically shows one example of a computer 1000 that functions as the control unit 440”;
¶[0091]: “A program that is installed in the computer 1000 and that causes the computer 1000 to function as the control unit 440 may work on the CPU 1010 and the like to cause the computer 1000 to respectively function as each unit of the control unit 440”)

	acquire a first characteristic value of preset setting characteristics during travel of a vehicle equipped with a manual operation unit that an occupant operates; 
(Mori, FIG. 2: (410); FIG. 6; FIG. 7: (442), (444); FIG. 10; ¶[0023]; ¶[0091];
¶[0006]: “It is desirable to provide a technology that can achieve remote driving that is suitable for an occupant of a remote-driving target vehicle”;
¶[0037]: “The manipulation contents acquiring unit 410 acquires manipulation contents to the manipulating unit included in the vehicle 400. For example, the manipulation contents acquiring unit 410 acquires the steering angle of steering, a stepping operation amount of an accelerator pedal, a stepping operation amount of a brake pedal and the like”;
¶[0075]: “The manual driving control unit 442 controls the manual driving of the vehicle 400. The manual driving control unit 442 generates a control signal based on the manipulation contents acquired by the manipulation contents acquiring unit 410”;
Where the control unit 440 acquires a manual control signal (acquire a first characteristic value of preset setting characteristics) while the vehicle operates in manual mode (during travel of a vehicle) based on the manipulation of the manipulation contents acquiring unit 410 that the occupant of the vehicle operates (equipped with a manual operation unit that an occupant operates).
The manipulation contents acquiring unit 410 is implemented by a processor using stored instructions in memory (35 U.S.C. 112(f) structure). See at least FIG. 7, FIG. 10, and ¶[0091] for structure details)

	acquire a second characteristic value of the preset setting characteristics during travel of a virtual vehicle that simulates the vehicle, which a remote operator operates using a remote operation unit; 
(Mori, FIG. 3; FIG. 6; FIG. 7: (464); FIG. 10; ¶[0023]; ¶[0091];
¶[0020]: “The remote driving facility 200 is a facility in which a driver seat of a motor vehicle is mocked, for example. The remote driving facility 200 has a manipulating unit that receives a manipulation by a driver 20 who remotely drives the vehicle 400, and a communication unit that sends, to the vehicle 400, a signal corresponding to the manipulation to the manipulating unit... The communication unit receives an image of a surrounding area of the vehicle 400 captured by an image capturing unit included in the vehicle 400. The remote driving facility 200 has a display unit that displays the image of the surrounding area of the vehicle 400 received by the communication unit. The driver 20 manipulates the manipulating unit while viewing the image displayed by the display unit, thereby achieving remote driving of the vehicle 400”;
¶[0049]: “FIG. 3 schematically shows one example of the remote driving facility 200. In FIG. 3, the illustrations of manipulating members excluding the steering wheel 214 and the pedal 216 are omitted”;
¶[0077]: “The control signal acquiring unit 464 acquires the control signal based on the remote driving. The control signal acquiring unit 464 acquires a control signal received by the wireless communication unit 430 from the remote driving facility 200 or the remote driving vehicle 300 and outputs the control signal to the vehicle control unit 470”;
Where the control unit 440 acquires a remote control signal (acquire a second characteristic value of the preset setting characteristics) while the remote driving facility 200 displays an image captured by vehicle 400, i.e. simulates the surroundings of vehicle 400 (during travel of a virtual vehicle that simulates the vehicle,), based on the manipulation of the remote driving facility’s manipulation members such as steering wheel 214 and pedal 216 (which a remote operator operates using a remote operation unit).
The remote driving facility is implemented by a processor using stored instructions in memory (35 U.S.C. 112(f) structure). See at least FIG. 10, ¶[0019], and ¶[0020] for structure details)

	calculate a difference value between the first characteristic value and the second characteristic value; 
(Mori, FIG. 2; FIG. 6: (S202), (S204); FIG. 7: (472);
¶[0071]: “In S202, the vehicle controller 402 compares the control signal based on the manual driving to the control signal based on the remote driving. In S204, the vehicle controller 402 determines whether or not the comparison result obtained in S202 satisfies a predetermined condition”;
¶[0082]: “...when a degree of difference between the first control signal and the second control signal is lower than a predetermined threshold, the mode control unit 474 causes the vehicle 400 to exit the first driving mode and enter the second driving mode. The threshold may be able to be arbitrarily set, and also, may be changeable”;
calculate a difference value between the first characteristic value and the second characteristic value). See ¶[0080] that describes comparing steering angles or accelerator/brake pedal operation amounts)

	in a case in which the difference value is lower than a setting threshold value, [...] operation of the vehicle can be handed over; and 
(Mori, FIG. 2; FIG. 6: (S202), (S204); FIG. 7: (472); FIG. 8; FIG. 9; ¶[0084]; ¶[0085];
¶[0071]: “In S202, the vehicle controller 402 compares the control signal based on the manual driving to the control signal based on the remote driving. In S204, the vehicle controller 402 determines whether or not the comparison result obtained in S202 satisfies a predetermined condition”;
¶[0082]: “...when a degree of difference between the first control signal and the second control signal is lower than a predetermined threshold, the mode control unit 474 causes the vehicle 400 to exit the first driving mode and enter the second driving mode. The threshold may be able to be arbitrarily set, and also, may be changeable”;
Where when the difference between the first control signal based on manual driving and the second control signal based on remote driving is less than a predetermined threshold (in a case in which the difference value is lower than a setting threshold value) the vehicle controller allows switching of the vehicle’s mode of control (operation of the vehicle can be handed over))

	[...] switch operation of the vehicle from one of the remote operator or the occupant to another of the remote operator or the occupant.  
(Mori, FIG. 2; FIG. 6: (S204), (S208); 
¶[0071]: “If it is determined that the comparison result does not satisfy the predetermined condition, the step advances to S206, and if it is determined that comparison result satisfies he predetermined condition, the step advances to S208”;
¶[0073]: “In S208, the vehicle controller 402 causes the vehicle 400 to enter the remote driving mode. The vehicle controller 402 controls the vehicle 400 according to the control signal based on the remote driving”;
...when a degree of difference between the first control signal and the second control signal is lower than a predetermined threshold, the mode control unit 474 causes the vehicle 400 to exit the first driving mode and enter the second driving mode”;
Where the vehicle controller exits the first driving mode and enters the second driving mode, i.e. switches (switch operation of the vehicle) from manual control of the vehicle occupant (from one of the remote operator or the occupant) to remote control of the remote driver (to another of the remote operator or the occupant)).

	Mori fails to explicitly teach notify the occupant and the remote operator that operation of the vehicle can be handed over and after notification, switch operation of the vehicle, the limitations bolded for emphasis.
	However, in the same field of endeavor, Kaneko teaches:
	[...] notify the occupant and the remote operator that [operation of the vehicle can be handed over]; and 
(Kaneko, FIG. 1; FIG. 2; FIG. 6; FIG. 7: (S116); FIG. 10; FIG. 11;
¶[0084]: “The notification unit 162 notifies the occupant of the vehicle M and the remote operator of a remaining time until the switching timing (step S116). FIG. 10 is a diagram illustrating an example of a screen that notifies the occupant of the vehicle M of the remaining time until the switching timing. The screen includes a message indicating that the remote driving is in progress, a message for prompting the occupant to prepare to start the manual driving, and a message indicating the remaining time until the remote operation ends. FIG. 11 is a diagram illustrating an example of a screen that notifies a remote operator of the remaining time until the switching timing... The notification unit 162 causes, for example, the message indicating the remaining time until the remote operation ends to be displayed by transmitting information indicating the switching timing or information indicating a period until the switching timing arrives to the remote operation management facility 300”;
Where the notification unit 162 notifies the occupant of vehicle M and the remote operator (notify the occupant and the remote operator) that remote operation is ending, i.e. operation of vehicle can be handed over at the end of the timer (that [operation of the vehicle can be handed over]))

after notification, [switch operation of the vehicle from one of the remote operator or the occupant to another of the remote operator or the occupant].  
(Kaneko, FIG. 1; FIG. 2; FIG. 7: (S116), (S120), (S122);
¶[0033]: “FIG. 7 is a flowchart illustrating an example of a flow of a process of switching from remotely controlled driving to manual driving”;
Where, as shown in FIG. 7, after the vehicle occupant and remote operator are informed of the remaining time (after notification), the vehicle switches from remote operator control ([switch operation of the vehicle from one of the remote operator or the occupant]) to manual control by the vehicle occupant ([to another of the remote operator or the occupant])).

	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the driving operation handover system of Mori with the feature of notifying the vehicle occupant and the remote operator of Kaneko because “...one object of the present invention is to provide a vehicle control device, a vehicle control system, a vehicle control method, and a vehicle control program capable of suppressing a burden on an occupant of a vehicle” (Kaneko, ¶[0008]). That is, by notifying both the vehicle occupant and the remote operator of the switch in vehicle control, the vehicle occupant has less of a burden and can prepare to take over control. This would also be true for the remote operator if the vehicle were switching from manual control to remote control. 

	
	Regarding claim 2, Mori and Kaneko teach the driving operation handover system according to claim 1. Mori further teaches:
	the first characteristic value is an operation amount of the manual operation unit operated by the occupant; and 

¶[0006]: “It is desirable to provide a technology that can achieve remote driving that is suitable for an occupant of a remote-driving target vehicle”;
¶[0037]: “The manipulation contents acquiring unit 410 acquires manipulation contents to the manipulating unit included in the vehicle 400. For example, the manipulation contents acquiring unit 410 acquires the steering angle of steering, a stepping operation amount of an accelerator pedal, a stepping operation amount of a brake pedal and the like”;
¶[0075]: “The manual driving control unit 442 controls the manual driving of the vehicle 400. The manual driving control unit 442 generates a control signal based on the manipulation contents acquired by the manipulation contents acquiring unit 410”;
Where the control unit 440 acquires the manual control signal (the first characteristic value) which is an operation amount of the manipulation contents acquiring unit 410 that the occupant of the vehicle operates (is an operation amount of the manual operation unit operated by the occupant), such as a steering angle or a stepping operation of the acceleration pedal or brake pedal)

	the second characteristic value is an operation amount of the remote operation unit operated by the remote operator.  
(Mori, FIG. 3; FIG. 6; FIG. 7: (464); FIG. 10; ¶[0023]; ¶[0091];
¶[0020]: “The remote driving facility 200 is a facility in which a driver seat of a motor vehicle is mocked, for example. The remote driving facility 200 has a manipulating unit that receives a manipulation by a driver 20 who remotely drives the vehicle 400, and a communication unit that sends, to the vehicle 400, a signal corresponding to the manipulation to the manipulating unit... The communication unit receives an image of a surrounding area of the vehicle 400 captured by an image capturing unit included in the vehicle 400. The remote driving facility 200 has a display unit that displays the image of the surrounding area of the vehicle 400 received by the communication unit. The driver 20 manipulates the manipulating unit while viewing the image displayed by the display unit, thereby achieving remote driving of the vehicle 400”;
¶[0049]: “FIG. 3 schematically shows one example of the remote driving facility 200. In FIG. 3, the illustrations of manipulating members excluding the steering wheel 214 and the pedal 216 are omitted”;
The control signal acquiring unit 464 acquires the control signal based on the remote driving. The control signal acquiring unit 464 acquires a control signal received by the wireless communication unit 430 from the remote driving facility 200 or the remote driving vehicle 300 and outputs the control signal to the vehicle control unit 470”;
Where the control unit 440 acquires the remote control signal (the second characteristic value) which is an operation amount of the manipulating unit that receives a manipulation by remote driver 20 at remote driving facility 200 (value is an operation amount of the remote operation unit operated by the remote operator)).


	Regarding claim 3, Mori and Kaneko teach the driving operation handover system according to claim 1. Mori further teaches:
	a detection unit that detects a characteristic value of a travel state of the vehicle, as a detection value, is provided at the vehicle; 
(Mori, FIG. 2: (410); FIG. 6; FIG. 7: (442), (444); FIG. 10; ¶[0023]; ¶[0091];
¶[0006]: “It is desirable to provide a technology that can achieve remote driving that is suitable for an occupant of a remote-driving target vehicle”;
¶[0037]: “The manipulation contents acquiring unit 410 acquires manipulation contents to the manipulating unit included in the vehicle 400. For example, the manipulation contents acquiring unit 410 acquires the steering angle of steering, a stepping operation amount of an accelerator pedal, a stepping operation amount of a brake pedal and the like”;
¶[0075]: “The manual driving control unit 442 controls the manual driving of the vehicle 400. The manual driving control unit 442 generates a control signal based on the manipulation contents acquired by the manipulation contents acquiring unit 410”;
Where the control unit 440 (a detection unit) acquires the manual control signal (that detects a characteristic value of a travel state of the vehicle, as a detection value) which is an operation amount of the manipulation contents acquiring unit 410 that the occupant of the vehicle operates, such as a steering angle or a stepping operation of the acceleration pedal or brake pedal. See FIG. 8 and FIG. 9 for comparisons.


	a conversion unit, which converts an operation amount of the remote operation unit operated by the remote operator to a virtual value indicating a travel state of the virtual vehicle, is provided at the remote operation unit; 
(Mori, FIG. 3; FIG. 6; FIG. 7: (464); FIG. 10; ¶[0023]; ¶[0091];
¶[0020]: “The remote driving facility 200 is a facility in which a driver seat of a motor vehicle is mocked, for example. The remote driving facility 200 has a manipulating unit that receives a manipulation by a driver 20 who remotely drives the vehicle 400, and a communication unit that sends, to the vehicle 400, a signal corresponding to the manipulation to the manipulating unit... The communication unit receives an image of a surrounding area of the vehicle 400 captured by an image capturing unit included in the vehicle 400. The remote driving facility 200 has a display unit that displays the image of the surrounding area of the vehicle 400 received by the communication unit. The driver 20 manipulates the manipulating unit while viewing the image displayed by the display unit, thereby achieving remote driving of the vehicle 400”;
¶[0049]: “FIG. 3 schematically shows one example of the remote driving facility 200. In FIG. 3, the illustrations of manipulating members excluding the steering wheel 214 and the pedal 216 are omitted”;
¶[0077]: “The control signal acquiring unit 464 acquires the control signal based on the remote driving. The control signal acquiring unit 464 acquires a control signal received by the wireless communication unit 430 from the remote driving facility 200 or the remote driving vehicle 300 and outputs the control signal to the vehicle control unit 470”;
Where the manipulating unit determines an operation amount by remote driver 20 at remote driving facility 200 and converts the operation amount into a control signal to be compared to the manual control signal (a conversion unit, which converts an operation amount of the remote operation unit operated by the remote operator to a virtual value indicating a travel state of the virtual vehicle) and where the manipulating unit is located at the remote driving facility (is provided at the remote operation unit). Conversion is required to compare control signals, as shown in FIG. 8 and FIG. 9.


	the first characteristic value is the detection value that is detected at the detection unit; and
(Mori, FIG. 3; FIG. 6; FIG. 7: (464); FIG. 8; FIG. 9;
¶[0084]: “FIG. 8 and FIG. 9 schematically show examples of the time-series change amount of the stepping operation amount of the brake pedal. A change amount 610 indicates the change amount of the stepping operation amount of the brake pedal based on the manual driving. A change amount 620 indicates the change amount of the stepping operation amount of the brake pedal based on the remote driving”;
Where the first control signal 610 is the operation detected at the vehicle performed by the vehicle occupant (the first characteristic value is the detection value that is detected at the detection unit))

	the second characteristic value is the virtual value that is converted at the conversion unit.  
(Mori, FIG. 3; FIG. 6; FIG. 7: (464); FIG. 8; FIG. 9;
¶[0084]: “FIG. 8 and FIG. 9 schematically show examples of the time-series change amount of the stepping operation amount of the brake pedal. A change amount 610 indicates the change amount of the stepping operation amount of the brake pedal based on the manual driving. A change amount 620 indicates the change amount of the stepping operation amount of the brake pedal based on the remote driving”;
Where the second control signal 620 is the remote operator action, converted into a virtual amount in order to be compared to the control signal 610 from the manual operation by the vehicle occupant (the second characteristic value is the virtual value that is converted at the conversion unit)). 

	Regarding claim 5, Mori and Kaneko teach the driving operation handover system according to claim 1. Mori further teaches:
	not execute switching the operation in a case in which the difference value does not become lower than the setting threshold value within a set time period; and 
(Mori, FIG. 5: (510); FIG. 6: (S204); FIG. 8; FIG. 9;
¶[0062]: “...the remote driving management apparatus 100 identifies a time point traced back by a predetermined comparison period 510 from the time point at which the vehicle 400 reaches the starting point of the travelling section, and sends request information to request for the remote driving from the time point to a remote driving apparatus corresponding to the determined remote driver (S104). The length of the comparison period 510 may be able to be arbitrarily set, and also, may be changeable”;
¶[0071]: “In S204, the vehicle controller 402 determines whether or not the comparison result obtained in S202 satisfies a predetermined condition. If it is determined that the comparison result does not satisfy the predetermined condition, the step advances to S206”;
¶[0082]: “...when a degree of difference between the first control signal and the second control signal is lower than a predetermined threshold, the mode control unit 474 causes the vehicle 400 to exit the first driving mode and enter the second driving mode”;
¶[0085]: “... when the time-series change amount of the stepping operation amount of the brake pedal included in the control signal based on the manual driving and the time-series change amount of the stepping operation amount of the brake pedal included in the control signal based on the remote driving are respectively the change amount 610 and the change amount 620 exemplified in FIG. 8, the mode control unit 474 determines that the condition is satisfied, and when the said time-series change amounts are respectively the change amount 610 and the change amount 620 exemplified in FIG. 9, the mode control unit 474 determines that the condition is not satisfied”;
Where the vehicle controller determines not to switch from manual driving to remote driving (not execute switching the operation) if the difference between the first control signal based on manual driving and the second control signal based on remote driving is not below a threshold (in a case in which the difference value does not become lower than the setting threshold value), based on a comparison over comparison period 510 (within a set time period))

	notify that the operation is not switched.  
(Mori, FIG. 5; FIG. 6: (S206); FIG. 8; FIG. 9;
In S206, the vehicle controller 402 sends a remote driver change request to the remote driving management apparatus 100. When receiving the change request, the remote driving management apparatus 100 determines another remote driver, and establish the connection between the vehicle 400 and a remote driving apparatus corresponding to the remote driver through transmission of the request information and reception of the response information”;
See the rejection of claim 7 under 35 U.S.C. 112(b) for claim interpretation for the purposes of examination. Where the vehicle controller sends a change request to change to a second remote driver and the second remote driver responds to the request, i.e. is notified that the vehicle did not switch to remote driving for the first remote driver (notify that the operation is not switched)).

	Regarding claim 6, Mori and Kaneko teach the driving operation handover system according to claim 5. Mori further teaches:
	a plurality of remote operation units are provided; and 
(Mori, FIG 1: (200);
¶[0018]: “The remote driving management center 12 includes a remote driving management apparatus 100 and a plurality of remote driving facilities 200”)

	in a case in which the difference value does not become lower than the setting threshold value within the set time period, the processor issues a recommendation to the occupant to change to another of the plurality of remote operation units.  
(Mori, FIG. 5; FIG. 6: (S206); FIG. 8; FIG. 9; ¶[0062]; ¶[0082]; ¶[0085];
¶[0071]: “In S204, the vehicle controller 402 determines whether or not the comparison result obtained in S202 satisfies a predetermined condition. If it is determined that the comparison result does not satisfy the predetermined condition, the step advances to S206”;
¶[0072]: “In S206, the vehicle controller 402 sends a remote driver change request to the remote driving management apparatus 100. When receiving the change request, the remote driving management apparatus 100 determines another remote driver, and establish the connection between the vehicle 400 and a remote driving apparatus corresponding to the remote driver through transmission of the request information and reception of the response information”;
Where when the predetermined condition is not met, i.e. when the difference between the first control signal based on manual driving and the second control signal based on remote driving is not below a threshold for the comparison period 510 (in a case in which the difference value does not become lower than the setting threshold value within the set time period), the vehicle controller sends a remote driver change request to establish communication with a different remote driver (the processor issues a recommendation to the occupant to change to another of the plurality of remote operation units)).

	Regarding claim 7, Mori and Kaneko teach the driving operation handover system according to claim 1. Mori further teaches:
	a load application unit, which applies a load to the operation of whichever of the manual operation unit or the remote operation unit hands over the operation, is provided at the manual operation unit and the remote operation unit.  
(Mori, FIG. 7: (470);
¶[0078]: “The vehicle control unit 470 controls the vehicle 400. When the vehicle 400 is in the manual driving mode, the vehicle control unit 470 controls the vehicle 400 according to a control signal received from the control signal acquiring unit 444. When the vehicle 400 is in the automated driving mode, the vehicle control unit 470 controls the vehicle 400 according to a control signal received from the control signal acquiring unit 454. When the vehicle 400 is in the remotely driven mode, the vehicle control unit 470 controls the vehicle 400 according to a control signal received from the control signal acquiring unit 464”;
See the rejection of claim 7 under 35 U.S.C. 112(b) for claim interpretation for the purposes of examination. Where the vehicle control unit 470 controls the vehicle based on the appropriate control signal (a load application unit, which applies a load to the operation of whichever of the manual operation unit or the remote operation unit hands over the operation), and is provided at the vehicle (is provided at the manual operation unit and the remote operation unit)


Regarding claim 8, Mori teaches:
A vehicle comprising: 
(Mori, FIG. 1: (400); FIG. 2; FIG. 7; FIG. 10)

	a memory; 
(Mori, FIG. 1: (400); FIG. 2; FIG. 7; FIG. 10: (1020), (1030))

	a processor; 
(Mori, FIG. 1: (400); FIG. 2; FIG. 7; FIG. 10: (1010)

	a manual operation unit at which operation is performed by an occupant; 
(Mori, FIG. 2: (410); FIG. 6; FIG. 7: (442), (444); FIG. 10; ¶[0023]; ¶[0091];
¶[0006]: “It is desirable to provide a technology that can achieve remote driving that is suitable for an occupant of a remote-driving target vehicle”;
¶[0037]: “The manipulation contents acquiring unit 410 acquires manipulation contents to the manipulating unit included in the vehicle 400. For example, the manipulation contents acquiring unit 410 acquires the steering angle of steering, a stepping operation amount of an accelerator pedal, a stepping operation amount of a brake pedal and the like”;
Where the manipulation contents acquiring unit 410 (a manual operation unit) acquires operations performed by the vehicle occupant (at which operation is performed by an occupant)
The manipulation contents acquiring unit 410 is implemented by a processor using stored instructions in memory (35 U.S.C. 112(f) structure). See at least FIG. 7, FIG. 10, and ¶[0091] for structure details)

	a manual acquisition unit that is provided at the manual operation unit; and 
(Mori, FIG. 2: (410); FIG. 6; FIG. 7: (444); FIG. 10; ¶[0023]; ¶[0091];
¶[0006]: “It is desirable to provide a technology that can achieve remote driving that is suitable for an occupant of a remote-driving target vehicle”;
¶[0037]: “The manipulation contents acquiring unit 410 acquires manipulation contents to the manipulating unit included in the vehicle 400. For example, the manipulation contents acquiring unit 410 acquires the steering angle of steering, a stepping operation amount of an accelerator pedal, a stepping operation amount of a brake pedal and the like”;
¶[0075]: “The control signal acquiring unit 444 acquires the control signal generated by the manual driving control unit 442 and outputs the control signal to the vehicle control unit 470”;
Where the control signal acquiring unit 444 (a manual acquisition unit) acquires a control signal based on the operations performed by the vehicle occupant (that is provided at the manual operation unit)
The control signal acquiring unit 444 is implemented by a processor using stored instructions in memory (35 U.S.C. 112(f) structure). See at least FIG. 7, FIG. 10, and ¶[0091] for structure details)

	a notification unit that is provided at the manual operation unit, wherein the processor is configured to: 
(Mori, FIG. 2: (402); FIG. 6; FIG. 7: (444); FIG. 10; ¶[0023]; ¶[0091];
¶[0066]: “The vehicle controller 402 causes the occupant 40 to start to manipulate the manipulating unit of the vehicle 400 before the vehicle 400 reaches the ending point of the travelling section. The vehicle controller 402 urges, by a display output and an audio output, for example, the occupant 40 to start to manipulate the manipulating unit”;
Where the vehicle controller 402 includes a display and an audio output (a notification unit that is provided at the manual operation unit)


	acquire a first characteristic value of preset setting characteristics during travel of the vehicle; 
(Mori, FIG. 2: (410); FIG. 6; FIG. 7: (442), (444); FIG. 10; ¶[0023]; ¶[0091];
¶[0006]: “It is desirable to provide a technology that can achieve remote driving that is suitable for an occupant of a remote-driving target vehicle”;
¶[0037]: “The manipulation contents acquiring unit 410 acquires manipulation contents to the manipulating unit included in the vehicle 400. For example, the manipulation contents acquiring unit 410 acquires the steering angle of steering, a stepping operation amount of an accelerator pedal, a stepping operation amount of a brake pedal and the like”;
¶[0075]: “The manual driving control unit 442 controls the manual driving of the vehicle 400. The manual driving control unit 442 generates a control signal based on the manipulation contents acquired by the manipulation contents acquiring unit 410”;
Where the control unit 440 acquires a manual control signal (acquire a first characteristic value of preset setting characteristics) while the vehicle operates in manual mode (during travel of a vehicle) based on the manipulation of the manipulation contents acquiring unit 410 that the occupant of the vehicle operates)

	in a case in which a difference value between the first characteristic value and a second characteristic value of the preset setting characteristics, which is acquired during travel of a virtual vehicle that is operated by a remote operator at a remote operation unit, is lower than a setting threshold value, [...] the operation can be handed over; and 
(Mori, FIG. 3; FIG. 6; FIG. 7: (464); FIG. 10; ¶[0023]; ¶[0091];
¶[0020]: “The remote driving facility 200 is a facility in which a driver seat of a motor vehicle is mocked, for example. The remote driving facility 200 has a manipulating unit that receives a manipulation by a driver 20 who remotely drives the vehicle 400, and a communication unit that sends, to the vehicle 400, a signal corresponding to the manipulation to the manipulating unit... The communication unit receives an image of a surrounding area of the vehicle 400 captured by an image capturing unit included in the vehicle 400. The remote driving facility 200 has a display unit that displays the image of the surrounding area of the vehicle 400 received by the communication unit. The driver 20 manipulates the manipulating unit while viewing the image displayed by the display unit, thereby achieving remote driving of the vehicle 400”;
¶[0071]: “In S202, the vehicle controller 402 compares the control signal based on the manual driving to the control signal based on the remote driving. In S204, the vehicle controller 402 determines whether or not the comparison result obtained in S202 satisfies a predetermined condition”;
¶[0077]: “The control signal acquiring unit 464 acquires the control signal based on the remote driving. The control signal acquiring unit 464 acquires a control signal received by the wireless communication unit 430 from the remote driving facility 200 or the remote driving vehicle 300 and outputs the control signal to the vehicle control unit 470”; 
¶[0082]: “...when a degree of difference between the first control signal and the second control signal is lower than a predetermined threshold, the mode control unit 474 causes the vehicle 400 to exit the first driving mode and enter the second driving mode. The threshold may be able to be arbitrarily set, and also, may be changeable”;
Where when the difference between the first control signal based on manual driving and a second control signal (in a case in which a difference value between the first characteristic value and a second characteristic value of the preset setting characteristics), based on remote driving at remote driving facility 200 (which is acquired during travel of a virtual vehicle that is operated by a remote operator at a remote operation unit), is less than a predetermined threshold (is lower than a setting threshold value) the vehicle controller allows switching of the vehicle’s mode of control ([...] the operation can be handed over)
The remote driving facility is implemented by a processor using stored instructions in memory (35 U.S.C. 112(f) structure). See at least FIG. 10, ¶[0019], and ¶[0020] for structure details)

	[...], cause a switching unit to switch the operation from one of the remote operator or the occupant to another of the remote operator or the occupant.  
(Mori, FIG. 2; FIG. 6: (S204), (S208); FIG. 7: (474);
¶[0071]: “If it is determined that the comparison result does not satisfy the predetermined condition, the step advances to S206, and if it is determined that comparison result satisfies he predetermined condition, the step advances to S208”;
In S208, the vehicle controller 402 causes the vehicle 400 to enter the remote driving mode. The vehicle controller 402 controls the vehicle 400 according to the control signal based on the remote driving”;
¶[0082]: “...when a degree of difference between the first control signal and the second control signal is lower than a predetermined threshold, the mode control unit 474 causes the vehicle 400 to exit the first driving mode and enter the second driving mode”;
Where the mode control unit 474 exits the first driving mode and enters the second driving mode, i.e. switches (cause a switching unit to switch the operation) from manual control of the vehicle occupant (from one of the remote operator or the occupant) to remote control of the remote driver (to another of the remote operator or the occupant)
The mode control unit 474 is implemented by a processor using stored instructions in memory (35 U.S.C. 112(f) structure). See at least FIG. 7, FIG. 10, and ¶[0091] for structure details).


	Although Mori teaches the notification unit as outlined above (Mori, see at least ¶[0066]), Mori fails ton explicitly teach cause the notification unit to notify the occupant that the operation can be handed over and after notification by the notification unit, switch the operation from one of the remote operator or the occupant to another of the remote operator or the occupant, the limitations bolded for emphasis.
	However, in the same field of endeavor, Kaneko teaches:
[...] cause the notification unit to notify the occupant that [the operation can be handed over]; and
(Kaneko, FIG. 1; FIG. 2; FIG. 6; FIG. 7: (S116); FIG. 10; FIG. 11;
¶[0084]: “The notification unit 162 notifies the occupant of the vehicle M and the remote operator of a remaining time until the switching timing (step S116). FIG. 10 is a diagram illustrating an example of a screen that notifies the occupant of the vehicle M of the remaining time until the switching timing. The screen includes a message indicating that the remote driving is in progress, a message for prompting the occupant to prepare to start the manual driving, and a message indicating the remaining time until the remote operation ends. FIG. 11 is a diagram illustrating an example of a screen that notifies a remote operator of the remaining time until the switching timing... The notification unit 162 causes, for example, the message indicating the remaining time until the remote operation ends to be displayed by transmitting information indicating the switching timing or information indicating a period until the switching timing arrives to the remote operation management facility 300”;
Where the notification unit 162 notifies the occupant of vehicle M and the remote operator (cause the notification unit to notify the occupant that) that remote operation is ending, i.e. operation of vehicle can be handed over at the end of the timer (that [the operation can be handed over]). See ¶[0058] for structure)

after notification by the notification unit, [... switch the operation from one of the remote operator or the occupant to another of the remote operator or the occupant].  
(Kaneko, FIG. 1; FIG. 2; FIG. 7: (S116), (S120), (S122);
¶[0033]: “FIG. 7 is a flowchart illustrating an example of a flow of a process of switching from remotely controlled driving to manual driving”;
Where, as shown in FIG. 7, after the vehicle occupant and remote operator are informed of the remaining time (after notification by the notification unit), the vehicle switches from remote operator control ([switch operation of the vehicle from one of the remote operator or the occupant]) to manual control by the vehicle occupant ([to another of the remote operator or the occupant]). See ¶[0058] for structure).

	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle of Mori with the feature of notifying the vehicle occupant and the remote operator of Kaneko because “...one object of the present invention is to provide a vehicle control device, a vehicle control system, a vehicle control method, and a vehicle control program capable of suppressing a burden on an occupant of a vehicle” (Kaneko, ¶[0008]). That is, by notifying both the vehicle occupant and the remote operator of the switch in vehicle control, the vehicle occupant has less of a burden and can prepare to take over 

Regarding claim 9, the claim limitations recite a method having limitations similar to those of claim 1 and is therefore rejected on the same basis, as outlined above. 

Regarding claim 10, the claim limitations recite a method having limitations similar to those of claim 2 and is therefore rejected on the same basis, as outlined above. 

Regarding claim 11, the claim limitations recite a method having limitations similar to those of claim 3 and is therefore rejected on the same basis, as outlined above. 

Regarding claim 13, the claim limitations recite a method having limitations similar to those of claim 5 and is therefore rejected on the same basis, as outlined above. 

Regarding claim 14, the claim limitations recite a method having limitations similar to those of claim 6 and is therefore rejected on the same basis, as outlined above. 

Regarding claim 15, the claim limitations recite a non-transitory storage medium having limitations similar to those of claim 1 and is therefore rejected on the same basis, as outlined above. Regarding the additional limitations recited in claim 15, Mori further teaches:
A non-transitory storage medium that stores a program that is executable by a processor to perform driving operation handover processing, the processing comprising: 
(Mori, FIG. 7; FIG. 10;
A non-transitory computer-readable storage medium that stores a program thereon, the program causing a computer included in a vehicle having a first driving mode in which the vehicle travels according to a first control signal based on manual driving or automated driving, and a second driving mode in which the vehicle travels according to a second control signal based on remote driving to function as: a signal comparing unit that compares, to the first control signal, the second control signal acquired by a vehicle control unit while the vehicle is in the first driving mode and while the vehicle control unit is controlling travelling of the vehicle according to the first control signal, the vehicle control unit controlling the vehicle according to the first control signal when the vehicle is in the first driving mode and controlling the vehicle according to the second control signal when the vehicle is in the second driving mode; and a mode control unit that causes the vehicle to exit the first driving mode and enter the second driving mode when a comparison result by the signal comparing unit satisfies a predetermined condition”;
See also dependent claims 12-17)

Regarding claim 16, the claim limitations recite a non-transitory storage medium having limitations similar to those of claim 2 and is therefore rejected on the same basis, as outlined above. 

Regarding claim 17, the claim limitations recite a non-transitory storage medium having limitations similar to those of claim 3 and is therefore rejected on the same basis, as outlined above. 

Regarding claim 19, the claim limitations recite a non-transitory storage medium having limitations similar to those of claim 5 and is therefore rejected on the same basis, as outlined above. 

Regarding claim 20, the claim limitations recite a non-transitory storage medium having limitations similar to those of claim 6 and is therefore rejected on the same basis, as outlined above. 

Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mori and Kaneko as applied to claim 1, above, and in further view of Shintani et al. (US PGPub No 2019/0294160 A1), henceforth known as Shintani.
	Regarding claim 4, Mori and Kaneko teach the driving operation handover system according to claim 1. Although Mori teaches execute switching the operation even if the difference value is lower than the setting threshold value (Mori, see at least FIG. 6, FIG. 8, and the rejection of claim 1 under 35 U.S.C. 103, above), the combination of Mori and Kaneko fails to explicitly teach the remaining limitations of claim 4.
	However, in the same field of endeavor, Shintani teaches:
	identify whether a section of travel of the vehicle is a switchable section in which switching is possible or a non-switchable section in which switching is not possible; and 
(Shintani, FIG. 5; FIG. 7; FIG. 8: (S104); FIG. 9;
¶[0053]: “FIG. 5 schematically illustrates exemplary remote driving sections in paths of movement of the remotely driven vehicle 400. As examples of paths of movement from a place of departure 502 to a destination 504, FIG. 5 illustrates a path of movement 510 and a path of movement 520. The path of movement 510 includes a remote driving section 512, and a remote driving section 514. The path of movement 520 includes a remote driving section 522”;
¶[0054]: “...if the remote driving managing apparatus 100 receives, from the remotely driven vehicle 400 that is positioned at the place of departure 502 and is travelling in the automated driving mode, path information indicating the path of movement 510, the remote driving managing apparatus 100 identifies a scheduled time period in which the remotely driven vehicle 400 travels through the remote driving section 512 and the remote driving section 514”;
Where the remote driving apparatus 100 identifies remote driving sections 512 and 514 on path 510 which allows remote driving, i.e. switchable to remote driving (identify whether a section of travel of the vehicle is a switchable section in which switching is possible or a non-switchable section in which switching is not possible))

	in a case in which the section of travel is identified as the non-switchable section, not [execute switching the operation...].  
(Shintani, FIG. 5; FIG. 8: (S104);
¶[0070]: “At S104, it is judged whether or not there is a remote driving section in the path of movement indicated by the path information acquired at S102. If it is judged that there is a remote driving section, the process proceeds to S106, and if not, the process ends”;
Where, as shown in FIG. 8, if there is not remote driving section in the path of movement, i.e. cannot switch to remote driving (in a case in which the section of travel is identified as the non-switchable section), the process ends without switching to remote driving (not [execute switching the operation...])).

	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the driving operation handover system of Mori and Kaneko with the feature of identifying sections of travel as switchable sections of Shintani because “It is desirable to provide a technique of appropriately allocating, to a remotely driven vehicle that needs remote driving, a remote driver to remotely drive the remotely driven vehicle” (Shintani, ¶[0006]). That is, by identifying the travel sections that allow switching to remote driving, remote drivers can be better allocated in support of remote driving. 

Regarding claim 12, the claim limitations recite a method having limitations similar to those of claim 4 and is therefore rejected on the same basis, as outlined above. 

Regarding claim 18, the claim limitations recite a non-transitory storage medium having limitations similar to those of claim 4 and is therefore rejected on the same basis, as outlined above. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Whitaker et al. (US PGPub No 2017/0308075 A1) teaches a system for controlling a vehicle from a remote device, such as a mobile device. The system includes a user input receiving module coupled to a processor and configured to receive variations in user input forces applied to a touch-sensitive user interface over a period of time, wherein the intentional or unintentional variations in user input forces over the period of time are indicative of user intent to control the vehicle.
Mori (US PGPub No 2019/0302756 A1) teaches an information processing apparatus. The information processing apparatus includes: a first equipment state information acquiring unit that acquires first equipment state information indicating a state of equipment of a remotely driven vehicle which is to be remotely driven; and a control unit that controls a remotely driving apparatus that is to remotely drive the remotely driven vehicle, the control being performed based on the first equipment state information and second equipment state information indicating a state of equipment of the remotely driving apparatus.
Takanashi et al. (US PGPub No 2019/0212732 A1) teaches a vehicle that is able to be driven by a driver, the vehicle including: a control unit configured to perform control related to switching between driving by the driver and remote driving from an outside of the vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668